ORDER
PER CURIAM.
Oral argument in this interlocutory appeal was heard on January 4, 2006. Due to the fact that this case is scheduled for a trial on the merits on January 26, 2006 thereby creating a substantial risk that the resulting decision of that trial will effectively moot the decision on the interlocutory issue before this Court, the Court issues the following order to take immediate effect. A full and complete opinion will be forthcoming at a later date.
The trial court’s order of October 3, 2005 is vacated in all respects that require the “Kellers” to pay into an “escrow account” monies due and owing to Paul High Elk, Clara High Elk, and Codi American Horse. Any money currently in such “escrow account” shall be immediately released to Paul High Elk, Clara High Elk and Codi American Horse.
The order requiring these payments into “escrow” was issued without adequate legal authority, violated the due process rights of the Appellants, and is contrary to Dakota tradition,
IT IS SO ORDERED.